DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Terminal Disclaimer
The terminal disclaimers filed on February 3, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patents 9,363,619, 9,043,005, 10,764,706 and 10,334,385 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1 - 20 are allowable. The following is a statement of reasons for the indication of allowable subject matter: While the closest prior art being Alexandersson (U.S. Patent Application Publication 2009/0282335) and Johnson et al. (U.S. Patent Application Publication 2009/0185693) teach a device configured to generate audio outputs associated with recordings by decoding channel signals, the prior art, alone or in combination does not teach, nor would it be obvious to modify the prior art, to generate the audio outputs from channel signals by employing a formula utilizing a square root of a head-related transfer function and the number of speakers of a speakers system, as claimed by independent claims 1, 9, and 16, in combination with other limitations of the claims, thus allowing a more simplified calculation that employs use of the head-related transfer function for generation of the audio outputs of spatialized representations of recordings for navigable selection based on any number of speaker channels for the generated audio outputs, thus providing an enhanced user 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
This application is in condition for allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID F SIEGEL whose telephone number is (571)272-5715.  The examiner can normally be reached on M-W 6:30am - 3pm, Th-F 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/DAVID SIEGEL/Examiner, Art Unit 2653   
/FAN S TSANG/Supervisory Patent Examiner, Art Unit 2653